Citation Nr: 1541105	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-09 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to an initial disability rating in excess of 30 percent for bipolar disorder prior to November 12, 2013 and in excess of 70 percent thereafter.



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active duty service from March 1992 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a January 2014 Decision Review Officer (DRO) Decision, the disability rating for the bipolar disorder was increased to 70 percent, effective November 12, 2013. 

Review of the records reveals that in addition to the paper claims folder, records are located in the Virtual VA and Veterans Benefits Management System (VBMS) electronic folders.

During the initial development of the claim, the Veteran was represented by a private attorney.  In April 2014 that attorney withdrew from representation of the Veteran, and reportedly so notified the Veteran.  No subsequent representative has been appointed so the Veteran is representing himself at this point in the appeal.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 12, 2013, the Veteran's bipolar disorder has not been manifested by symptomatology resulting in social and occupational impairment with reduced reliability and productivity.  

2.  From November 12, 2013, the Veteran's bipolar disorder has not been manifested by symptoms analogous to total occupational and social impairment. 
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for bipolar disorder prior to November 12, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2014).
 
2.  The criteria for a rating in excess of 70 percent for PTSD from November 12, 2013, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 2012 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examination for this issue is in order. 

Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  As is the case here, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bipolar disorder has been granted an initial 30 percent disability rating prior to November 12, 2013.  The RO increased the disability rating to 70 percent effective the date of a November 12, 2013 private DBQ examination report when it was determined entitlement to the increased rating arose.

The Veteran's bipolar disorder is evaluated under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9432.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Pursuant to Diagnostic Code 9432, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. 

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates that the Veteran has "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 61 and 70 reflect "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships."  A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.

On VA DBQ examination in November 2012, the Veteran reported that he has been married three times.  At the present time, he lived with his girlfriend and he described the relationship as being fairly well.  He has five children but he was generally disconnected from them.  He stated that he had a number of hobbies but he rarely engaged in such hobbies now.  He liked to read.  He stated that he worked as an electronic claims specialist and that the job was going well.  He reported that he has done the same kind of work for many years and that he has been viewed as a hard worker and a good employee.  He was not receiving any current mental health treatment.  His mental health symptoms were noted to be a depressed mood and disturbances of motivation and mood.  The examiner noted that the Veteran tended to move between extremes in terms of the way that he viewed the world.  The Veteran reported that he felt sad and frustrated, secondary to dealing with limitations dealing with a back injury.  He was diagnosed as having bipolar disorder, type II.  The examiner felt that the Veteran displayed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. GAF score of 66 was assigned.   The examiner noted that the Veteran's symptoms were mild but with clinically significant functional decrements.

A DBQ dated November 12, 2013 from a private psychologist is of record.  The Veteran reported that he was in a significant relationship at the present time.  He indicated that his girlfriend along with another friend were his greatest support system.  He was currently employed and indicated that his employer was supportive of his struggles and understands when he needs time off or would like to work at home.  The examiner noted that the current symptoms applied to the Veteran:  depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, such as forgetting names, direction or recent events, disturbance of motivation or mood, suicidal ideation, persistent danger of hurting self or others, and neglect of personal appearance and hygiene.  The Veteran reported great on-going difficulty with his symptom pattern.  He stated that he no longer enjoys the simplest of activities.  

Upon mental status examination, his attention was normal and concentration was variable.  His speech flow was normal, although he was brief with information offered.  His thought content was appropriate for the circumstances.  His organization of thought was goal-directed.  There was no report of overt hallucinations.  Mood was anxious and nervous.  Affect was restricted.  He reported that he felt anxious and depressed.  The examiner felt that the Veteran displayed occupation and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood.  A GAF score of 50 was assigned.  The examiner felt that the Veteran's GAF score of 50 and the severity of his symptoms related back to his original claim date of April 9, 2012.  It was noted that the Veteran had a suicidal ideation but that he denied any intent or plan on this day.  The Veteran described social isolation.  The examiner noted that the Veteran's debilitating mood disorder symptom complex has caused a remarkable decline his quality of life.      

Prior to November 12, 2013

The Board finds that the evidence of record prior to November 12, 2013, was consistent with an evaluation of 30 percent disabling for bipolar disorder.  Overall, the evidence shows that the Veteran was in a good relationship with his girlfriend, that he enjoyed reading and was gainfully employed.  The November 2012 VA examiner noted that although the Veteran had clinically significant functional decline, the Veteran's symptoms were of mild impairment. 

The Veteran's GAF score of 66 assigned by the November 2012 examiner was consistent with an evaluation of 30 percent.  As noted above, a GAF score of 61 to 70 indicates the appellant had some mild symptoms or some difficulty in social or occupational functioning, but generally functioned pretty well with some meaningful interpersonal relationships. This GAF score is consistent with the overall evidence of record which indicates that the appellant had generally mild symptoms of bipolar disorder prior to November 12, 2013. 

Significantly, the Board notes that while the November 2013 VA examiner noted that the Veteran's increased symptomatology shown during that examination was present throughout the rating period, the evidence noted above does not support that conclusion.  Rather, as noted, the evidence prior to November 12, 2013, shows that the Veteran's symptoms, overall, were mild in nature.  Accordingly, the Board finds that an initial increased evaluation in excess of 30 percent for PTSD is not warranted prior to November 12, 2013.  

While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, prior to November 12, 2013, the reported symptoms, discussed in detail above, are consistent with the assigned scheduler evaluation.  The Veteran's symptoms were consistent with a 30 percent evaluation for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal).  The evidence does not reflect that the Veteran had symptoms of occupational and social impairment more comparable to reduced reliability and productivity, which would warrant a 50 percent evaluation, occupational and social impairment with deficiencies in most areas, which would warrant a 70 percent evaluation, or total occupational and social impairment, which would warrant a 100 percent evaluation.  The Veteran did not have panic attacks, impairment of memory, impaired judgment, impaired abstract thinking or circumstantial, circumlocutory or stereotyped speech.  Consequently, the Board finds that an initial rating in excess of 30 percent for bipolar disorder is not warranted prior to November 12, 2013.

From November 12, 2013

The preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 70 percent from November 12, 2013 as he has not suffered from total social and occupational impairment. 

Here, the Board finds that the Veteran's symptoms have not at any time met or more nearly approximated the criteria for a 100 percent disability rating.  While the evidence indicates that the Veteran experiences suicidal ideation and has neglected his personal appearance and hygiene, overall, there is no evidence that he has manifested symptoms that are reflective of a 100 percent disability rating.  In this respect, the Board notes that the evidence does not show that the Veteran displayed  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of closest relatives, own occupation, or own name, which cause total occupational and social impairment.  In fact, the Veteran reported that he continued to be employed and that he had a support group that consisted of his girlfriend and another friend.  Moreover, the GAF score of 50 assigned by the examiner is reflective of serious symptomatology and is adequately addressed by the 70 percent rating.  Thus, the Board finds that the evidence of record does not more nearly approximate the criteria for a disability rating in excess of 70 percent since November 12, 2013.

Other Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bipolar disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bipolar disorder with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Further, the Veteran has not alleged that the schedular criteria are inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet. App. at 115.
ORDER

Entitlement to an initial rating in excess of 30 percent for bipolar disorder prior to November 21, 2013 and in excess of 70 percent thereafter, is denied.


REMAND

A remand is required in order to afford the Veteran a videoconference hearing at the RO to address his claim of whether new and material evidence has been received to reopen a claim of entitlement to a low back disability only.  In an August 2014 VA Form, (located in VBMS) the Veteran requested a Board videoconference hearing before a Veterans Law Judge on that claim only.  As such, a remand is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  If the Veteran no longer desires a hearing he should withdraw that request in writing at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


